Case: 19-10598      Document: 00515358688         Page: 1    Date Filed: 03/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-10598
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      March 25, 2020
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff–Appellee,

v.

ANTONNYER DERREL MORRISON, also known as Tony,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-480-1


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       Antonnyer Derrel Morrison appeals the 60-month upward departure
sentence he received after pleading guilty to interfering with commerce by
robbery and aiding and abetting.           Morrison contends that his sentence is
substantively unreasonable. We affirm.
       Morrison’s 60-month sentence is substantively reasonable. See Gall v.
United States, 552 U.S. 38, 51 (2007); United States v. Key, 599 F.3d 469, 475


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10598    Document: 00515358688     Page: 2   Date Filed: 03/25/2020


                                 No. 19-10598

(5th Cir. 2010). Contrary to Morrison’s assertion, the district court considered
his arguments for a within-guidelines sentence but ultimately found them
unavailing. Morrison’s disagreement with the district court’s balancing of the
18 U.S.C. § 3553(a) factors is not grounds for vacating his upward departure
sentence. See Gall, 552 U.S. at 51.
      The judgment is AFFIRMED.




                                       2